DETAILED ACTION
Response to Amendment
	In response to amendment filed on 9/16/2021, claims 1 and 18 are amended, claims 2, 5- 17, 19, 22- 38 and 40 were cancelled. Claims 1, 3- 4, 18, 20- 21 and 39 are pending for examinations.
Response to Arguments
Applicant's arguments filed in the remarks on 9/16/2021 have been fully considered but they are not persuasive. On page 7 paragraphs 3 -4 of remarks applicant argues, “The common DRX cycle is not used for one service, because the D2D and DL cellular operations are two different operations, which cannot be taken as one service. The D2D and DL cellular operations have two kinds of data, not one kind of data, and the rules (exemplary rules #1-6) are used to provide such as time splitting so that the data transmission of the two services (D2D service and DL cellular service) can be realized without conflicting with one another. Therefore, the common DRX cycle in Siomina is not equivalent to “‘a first DRX mechanism configured with a first resource corresponds to a first service” or “a second DRX mechanism configured with a second resource corresponds to a second service” of amended claim 1. Because exemplary rules #1-6 relate to only one cycle, they cannot disclose “receiving, by the terminal, data of the second service corresponding to the second DRX mechanism configured with the second resource by using the first resource for the first DRX mechanism corresponding to the first service when the second DRX mechanism of the second service is in a dormant period and the first DRX mechanism of the first service is on-duration” of amended claim 1.”
Examiner disagrees and respectfully submits that the applicant argument does not meet the claim limitation and are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner respectfully note that the applicant's arguments are intended use, which may be render some of the claim limitation, see MPEP 2106 and 2111.04. In the claim language applicant never mentioned about first DRX cycle and second DRX cycle, but the claim language recites about first DRX mechanism and second DRX mechanism. Examiner respectfully submits that the common DRX cycle in Siomina (hereafter Iana) is equivalent to “‘a first DRX mechanism configured with a first resource corresponds to a first service” or “a second DRX mechanism configured with a second resource corresponds to a second service” of amended claim 1. Iana states about “receiving, by the terminal, data of the second service corresponding to the second DRX mechanism configured with the second resource by using the first resource for the first DRX mechanism corresponding to the first service when the second DRX mechanism of the second service is in a dormant period and the first DRX mechanism of the first service is on-duration”. Iana in [0127] states about … the UE 20 obtains one or more DRX cycle sharing rules/configurations (i.e. here configurations indicating resources for services operations like see [0098] resource/s for D2D service same way other service (here cellular) has resource/s configured at UE specifically see lines 11- 14 of [0098] states that the UE 20 configured with a DRX cycle(s) (see [0019].. the first and second time i.e. here first part of that DRX cycle as a first DRX mechanism having a first resource correspondence with first service and the other part of that DRX cycle as a second DRX mechanism having a second resource correspondence with second service) receives a radio signal during the ON duration of the DRX cycle(s)) (step 100)…. the DRX sharing rule(s) may include: sharing using DRX ON and DRX OFF durations (i.e., exemplary rule #1), sharing different DRX ON durations (i.e., exemplary rule #2), sharing the same DRX ON duration (i.e., exemplary rule #3), ensuring Tmin and/or Tmax between non-overlapping time periods within a DRX cycle(s) used for D2D and cellular operations (i.e., exemplary rule #4), ensuring a certain order between D2D and cellular operations (i.e., exemplary rule #5), or any combination thereof (i.e., exemplary rule #6); now refer to [0128] the UE 20 determines non-overlapping time periods within one or more DRX cycles for performing D2D and cellular operations, e.g., according to the obtained DRX cycle sharing rule(s) (step 102)…. the UE 20 determines a first time period within a DRX cycle for cellular operation(s) and a second time period within the same DRX cycle or a different DRX cycle (depending on the embodiment or DRX sharing rule) for D2D operation(s). The first and second time periods are non-overlapping such that the UE 20 is able to, e.g., receive both cellular signals and D2D signals even if/though the UE 20 is only capable of receiving one of these types of signals at a time (i.e. here data of a second service can be considered as a D2D service and first service as a cellular service), when a second discontinuous reception (DRX) mechanism of the second service is in a (Siomina states in [0008] about a wireless device enabled to operate in a cellular communications network is configured to, or operable to, determine a first time period within a DRX cycle for cellular operation (i.e. first service) and a second time period within that DRX cycle for D2D operation (i.e. second service), where the first time period and the second time period are non-overlapping time periods (i.e. first time period is configured for first service and second time period for second service). The wireless device is further configured to perform a D2D operation (i.e. second service) during the first time period (i.e. first resource) and a cellular operation (i.e. first service) during the second time period (i.e. here receiving data of second service using first resource (i.e. first time period) which is corresponding to first service) (emphasis added)); now refer to [0012] in context with [0008].. the wireless device is configured with a common DRX cycle for both DL cellular operation and D2D operation, the first time period is one of a DRX OFF duration and a DRX ON duration of the common DRX cycle, and the second time period is another one of the DRX ON duration and the DRX OFF duration of the common DRX cycle. In some embodiments, the first time period is the DRX ON duration (i.e.  on-duration which is corresponds to first service (i.e. cellular) for first time period; see [0008]) of the common DRX cycle, and the second time period is the DRX OFF duration (i.e. dormant period which is configured for second time period and second time period used for second service operation (i.e. here D2D) as per [0008]) (emphasis added) of the common DRX cycle; see [0012]).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3- 4, 18, 20- 21 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (US Pub. No. 2016/0044740 A1), hereafter Iana in view of Wu et al. (US Pub. No. 20170273137 A1).
	Regarding claim 1, Iana teaches a data transmission method (see Figs. 9 for data transmission method; see [0042] wherein wireless device or UE as a terminal here), applied to a terminal configured with two different discontinuous reception (DRX) mechanisms corresponding to two different services, wherein a first DRX mechanism configured with a first resource corresponds to a first service, and a second DRX mechanism configured with a second resource corresponds to a second service, the method comprising: receiving, by the terminal, data of the second service corresponding to the second DRX mechanism configured with the second resource by using the first resource for the first DRX mechanism corresponding to the first service when the second DRX mechanism of the second service is in a dormant period and the first DRX mechanism of the first service is on-duration, wherein a priority of the second service is greater than a priority of the first service (refer to [0127] states about … the UE 20 obtains one or more DRX cycle sharing rules/configurations (i.e. here configurations indicating resources for services operations like see [0098] resource/s for D2D service same way other service (here cellular) has resource/s configured at UE specifically see lines 11- 14 of [0098] states that the UE 20 configured with a DRX cycle(s) (see [0019].. the first and second time periods are within different DRX cycles.. each of the different DRX cycles is one of a DL cellular DRX cycle and a common DRX cycle for both DL cellular and D2D operation i.e. here first part of that DRX cycle as a first DRX mechanism having a first resource correspondence with first service and the other part of that DRX cycle as a second DRX mechanism having a second resource correspondence with second service (here first DRX mechanism for first resource and second DRX mechanism for second resorce are two different mechansim having two different services (cellular and D2D i.e. data of a second service can be considered as a D2D service and first service as a cellular service))) receives a radio signal during the ON duration of the DRX cycle(s)) (step 100)…. the DRX sharing rule(s) may include: sharing using DRX ON and DRX OFF durations (i.e., exemplary rule #1), sharing different DRX ON durations (i.e., exemplary rule #2), sharing the same DRX ON duration (i.e., exemplary rule #3), ensuring Tmin and/or Tmax between non-overlapping time periods within a DRX cycle(s) used for D2D and cellular operations (i.e., exemplary rule #4), ensuring a certain order between D2D and cellular operations (i.e., exemplary rule #5), or any combination thereof (i.e., exemplary rule #6); now refer to [0128] the UE 20 determines non-overlapping time periods within one or more DRX cycles for performing D2D and cellular operations, e.g., according to the obtained DRX cycle sharing rule(s) (step 102)…. the UE 20 determines a first time period within a DRX cycle for cellular operation(s) and a second time period within the same DRX cycle or a different DRX cycle (depending on the embodiment or DRX sharing rule) for D2D operation(s). The first and second time periods are non-overlapping such that the UE 20 is able to, e.g., receive both cellular signals and D2D signals even if/though the UE 20 is only capable of receiving one of these types of signals at a time (i.e. here data of a second service can be considered as a D2D service and first service as a cellular service), when a second discontinuous (Siomina states in [0008] about a wireless device enabled to operate in a cellular communications network is configured to, or operable to, determine a first time period within a DRX cycle for cellular operation (i.e. first service) and a second time period within that DRX cycle for D2D operation (i.e. second service), where the first time period and the second time period are non-overlapping time periods (i.e. first time period is configured for first service and second time period for second service). The wireless device is further configured to perform a D2D operation (i.e. second service) during the first time period (i.e. first resource) and a cellular operation (i.e. first service) during the second time period (i.e. here receiving data of second service using first resource (i.e. first time period) which is corresponding to first service) (emphasis added)); now refer to [0012] in context with [0008].. the wireless device is configured with a common DRX cycle for both DL cellular operation and D2D operation, the first time period is one of a DRX OFF duration and a DRX ON duration of the common DRX cycle, and the second time period is another one of the DRX ON duration and the DRX OFF duration of the common DRX cycle. In some embodiments, the first time period is the DRX ON duration (i.e.  on-duration which is corresponds to first service (i.e. cellular) for first time period; see [0008]) of the common DRX cycle, and the second time period is the DRX OFF duration (i.e. dormant period which is configured for second time period and second time period used for second service operation (i.e. here D2D) as per [0008]) (emphasis added) of the common DRX cycle; see [0012])),
	wherein difference between the first resource and the second resource comprises difference between a radio frequency (RF) band corresponding to the first  [0127] … the UE 20 obtains one or more DRX cycle sharing rules/configurations (i.e. here configurations indicating resources for services operations like see [0098] resource/s for D2D service same way other service (here cellular) has resource/s configured at UE specifically see lines 11- 14 of [0098] states that the UE 20 configured with a DRX cycle(s) (see [0019].. the first and second time periods are within different DRX cycles.. each of the different DRX cycles is one of a DL cellular DRX cycle and a common DRX cycle for both DL cellular and D2D operation i.e. here first part of that DRX cycle as a first DRX mechanism having a first resource correspondence with first service and the other part of that DRX cycle as a second DRX mechanism having a second resource correspondence with second service) receives a radio signal during the ON duration of the DRX cycle(s)) (step 100)….(here D2D and cellular services having difference between a radio frequency (RF) band corresponding to the first service and a radio frequency (RF) band corresponding to the second service). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Iana with different teaching with employing different rules to make system more efficient wherein resources can be managed/utilized more effectively in the communication system.
	Here Iana fails to state about wherein a priority of the second service is greater than a priority of the first service; however Wu states in  [0077- 0079].. , when the 

	Regarding claim 3, Iana in view of Wu states as per claim 1, wherein receiving, by the terminal, the data of the second service of the terminal by using the first resource corresponding to the first service; already discussed above in primary reference Iana; further Iana states about receiving, by the terminal, a downlink control channel during the on-duration of the first DRX mechanism corresponding to the first service, wherein the downlink control channel is used for scheduling the data of the second service (as per exemplary rule #3 see [0106] regarding Sharing the same ON duration, wherein he UE 20 may receive both types of signals during the same ON duration but during non-overlapping times (e.g., receive DL cellular signals during an initial 70% of the ON duration and receive D2D signals during the remaining 30% of the same ON duration). which time the UE monitors the PDCCHs for possible allocations; further see [0083] and [0109] the UE 20 receives some assistance or configuration for D2D operation (i.e. second service) via a cellular DL control channel (i.e. corresponding to the first service) (e.g., such as PDCCH or Enhanced or Evolved Physical Downlink Control Channel (EPDCCH)) or via DL higher-layer protocol (e.g., RRC) and thus the UE 20 may need some time to receive and process the received information (e.g., Tmin=4 ms)); and receiving, by the terminal, the data of the second service of the terminal by using the first resource corresponding to the first service according to the downlink control channel; already discussed above (see [0127] … the UE 20 obtains one or more DRX cycle sharing rules/configurations (i.e. here configurations indicating resources for services operations like see [0098] resource/s for D2D service same way other service (here cellular) has resource/s configured at UE specifically see lines 11- 14 of [0098] states that the UE 20 configured with a DRX cycle(s) (see [0019].. the first and second time periods are within different DRX cycles.. each of the different DRX cycles is one of a DL cellular DRX cycle and a common DRX cycle for both DL cellular and D2D operation i.e. here one DRX cycle as a first DRX mechanism having a first resource correspondence with first service and the other different DRX cycle as a second DRX mechanism having a second resource correspondence with second service) receives a radio signal during the ON duration of the DRX cycle(s)) (step 100)…. the DRX sharing rule(s) may include: sharing using DRX ON and DRX OFF durations (i.e., exemplary rule #1), sharing different DRX ON durations (i.e., exemplary rule #2), sharing the same DRX ON duration (i.e., exemplary rule #3), ensuring Tmin and/or Tmax between non-overlapping time periods within a DRX cycle(s) used for D2D and cellular operations (i.e., exemplary rule #4), ensuring a certain order between D2D and cellular operations (i.e., exemplary rule #5), or any combination thereof (i.e., exemplary rule #6); now refer to [0128] the UE 20 determines non-overlapping time periods within one or more DRX cycles for performing D2D and cellular operations, e.g., according to the obtained DRX cycle sharing rule(s) (step 102)…. the UE 20 determines a first time period within a DRX cycle for cellular operation(s) and a second time period within the same DRX cycle or a different DRX cycle (depending on the embodiment or DRX sharing rule) for D2D operation(s). The first and second time periods are non-overlapping such that the UE 20 is able to, e.g., receive both cellular signals and D2D signals even if/though the UE 20 is only capable of receiving one of these types of signals at a time (i.e. here data of a second service can be D2D service and first time period is of a first DRX mechanism having first resource and at that first time period second DRX mechanism is in dormant period)).

	Regarding claim 4, Iana in view of Wu states as per claim 1, wherein the method further comprises: entering, by the terminal, an on-duration at a start position of an on-

	Regarding claim 18, Iana teaches a terminal (see Figs. 9 for data transmission method; see [0042] wherein wireless device or UE as a terminal here) configured with two different discontinuous reception (DRX) mechanisms corresponding to two different services, wherein a first DRX mechanism configured with a first resource corresponds to a first service, and a second DRX mechanism configured with a second resource corresponds to a second service, the terminal, comprising: a processor, a memory, and a transceiver, wherein the processor communicates with the memory and the transceiver; the memory is used for storing program codes and data, and the processor is used for invoking the program codes and data to: receive data of the second service corresponding to the second DRX mechanism configured with the second resource by using the first resource for the first DRX mechanism corresponding to the first service when the second DRX mechanism of the second service is in a dormant period and the first DRX (refer to [0127] states about … the UE 20 obtains one or more DRX cycle sharing rules/configurations (i.e. here configurations indicating resources for services operations like see [0098] resource/s for D2D service same way other service (here cellular) has resource/s configured at UE specifically see lines 11- 14 of [0098] states that the UE 20 configured with a DRX cycle(s) (see [0019].. the first and second time periods are within different DRX cycles.. each of the different DRX cycles is one of a DL cellular DRX cycle and a common DRX cycle for both DL cellular and D2D operation i.e. here first part of that DRX cycle as a first DRX mechanism having a first resource correspondence with first service and the other part of that DRX cycle as a second DRX mechanism having a second resource correspondence with second service (here first DRX mechanism for first resource and second DRX mechanism for second resorce are two different mechansim having two different services (cellular and D2D i.e. data of a second service can be considered as a D2D service and first service as a cellular service))) receives a radio signal during the ON duration of the DRX cycle(s)) (step 100)…. the DRX sharing rule(s) may include: sharing using DRX ON and DRX OFF durations (i.e., exemplary rule #1), sharing different DRX ON durations (i.e., exemplary rule #2), sharing the same DRX ON duration (i.e., exemplary rule #3), ensuring Tmin and/or Tmax between non-overlapping time periods within a DRX cycle(s) used for D2D and cellular operations (i.e., exemplary rule #4), ensuring a certain order between D2D and cellular operations (i.e., exemplary rule #5), or any combination thereof (i.e., exemplary rule #6); now refer to [0128] the UE 20 determines non-overlapping time periods within UE 20 is able to, e.g., receive both cellular signals and D2D signals even if/though the UE 20 is only capable of receiving one of these types of signals at a time (i.e. here data of a second service can be considered as a D2D service and first service as a cellular service), when a second discontinuous reception (DRX) mechanism of the second service is in a dormant period (Siomina states in [0008] about a wireless device enabled to operate in a cellular communications network is configured to, or operable to, determine a first time period within a DRX cycle for cellular operation (i.e. first service) and a second time period within that DRX cycle for D2D operation (i.e. second service), where the first time period and the second time period are non-overlapping time periods (i.e. first time period is configured for first service and second time period for second service). The wireless device is further configured to perform a D2D operation (i.e. second service) during the first time period (i.e. first resource) and a cellular operation (i.e. first service) during the second time period (i.e. here receiving data of second service using first resource (i.e. first time period) which is corresponding to first service) (emphasis added)); now refer to [0012] in context with [0008].. the wireless device is configured with a common DRX cycle for both DL cellular operation and D2D operation, the first time period is one of a DRX OFF duration and a DRX ON duration of the common DRX cycle, and the second time period is another one of the DRX ON duration and the DRX OFF duration of the common DRX cycle. In some embodiments, the first time period is the DRX ON duration (i.e.  on-duration which is corresponds to first service (i.e. cellular) for first time period; see [0008]) of the common DRX cycle, and the second time period is the DRX OFF duration (i.e. dormant period which is configured for second time period and second time period used for second service operation (i.e. here D2D) as per [0008]) (emphasis added) of the common DRX cycle; see [0012])),
	wherein difference between the first resource and the second resource comprises difference between a radio frequency (RF) band corresponding to the first service and a radio frequency (RF) band corresponding to the second service, or comprises difference between a baseband processing mode corresponding to the first service and a baseband processing mode corresponding to the second service under a same radio frequency resource; Iana see [0127] … the UE 20 obtains one or more DRX cycle sharing rules/configurations (i.e. here configurations indicating resources for services operations like see [0098] resource/s for D2D service same way other service (here cellular) has resource/s configured at UE specifically see lines 11- 14 of [0098] states that the UE 20 configured with a DRX cycle(s) (see [0019].. the first and second time periods are within different DRX cycles.. each of the different DRX cycles is one of a DL cellular DRX cycle and a common DRX cycle for both DL cellular and D2D operation i.e. here first part of that DRX cycle as a first DRX mechanism having a first resource correspondence with first service and the other part of that DRX cycle as a second DRX mechanism having a second resource correspondence with second service) receives a radio signal during the ON duration of the DRX cycle(s)) (step 100)….(here D2D and cellular services having difference between a radio frequency (RF) band corresponding to the first service and a radio frequency (RF) band corresponding to the second service). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Iana with different teaching with employing different rules to make system more efficient wherein resources can be managed/utilized more effectively in the communication system.
	Here Iana fails to state about wherein a priority of the second service is greater than a priority of the first service; however Wu states in  [0077- 0079].. , when the priority of the proximity-based service is higher than that of the cellular service, the UE preferentially receives data of the proximity-based service, and when the priority of the cellular service is higher than that of the proximity-based service, the UE preferentially receives data of the cellular service.. further see [0079]… .. configured dynamically, that is, in a period of time, the priority of the proximity-based service is higher than that of the cellular service in the UE, and in another period of time, the priority of the cellular service is higher than that of the proximity-based service in the UE…. 	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Wu with the teachings of Iana to make system more effective. Having a mechanism wherein a priority of the second service is greater than a priority of the first service; greater way prioritization for data transmission can be carried out in the communication system.

claim 20, Iana in view of Wu states as per claim 18, wherein the processor is specifically used for: receiving a downlink control channel during the on-duration of the first DRX mechanism corresponding to the first service, wherein the downlink control channel is used for scheduling the data of the second service (as per discussed above about as per exemplary rule #3 see [0106] regarding Sharing the same ON duration, wherein he UE 20 may receive both types of signals during the same ON duration but during non-overlapping times (e.g., receive DL cellular signals during an initial 70% of the ON duration and receive D2D signals during the remaining 30% of the same ON duration). i.e. during initial 70% of the ON duration is dedicated for cellular data (i.e. second data) (here DRXs are applicable for both services i.e. 1st part  (70%) for cellular (i.e. first DRX mechanism) and 2nd part (30% ) for D2D operation (i.e. second DRX mechanism)) hence during 30% of that ON duration second DRX mechanism for second service is in a dormant period (i.e. for second service), but active for first service (i.e. D2D operation); now refer to [0081] wherein When DRX is configured, the UE may be further configured with an "on-duration" timer during which time the UE monitors the PDCCHs for possible allocations; further see [0083] and [0109] the UE 20 receives some assistance or configuration for D2D operation (i.e. second service) via a cellular DL control channel (i.e. corresponding to the first service) (e.g., such as PDCCH or Enhanced or Evolved Physical Downlink Control Channel (EPDCCH)) or via DL higher-layer protocol (e.g., RRC) and thus the UE 20 may need some time to receive and process the received information (e.g., Tmin=4 ms)); and receiving the data of the second service of the terminal by using the first resource corresponding to the first service according to the downlink control channel; already discussed above (see [0127] … the UE 20 obtains one or more DRX cycle sharing rules/configurations (i.e. here configurations indicating resources for services operations like see [0098] resource/s for D2D service same way other service (here cellular) has resource/s configured at UE specifically see lines 11- 14 of [0098] states that the UE 20 configured with a DRX cycle(s) (see [0019].. the first and second time periods are within different DRX cycles.. each of the different DRX cycles is one of a DL cellular DRX cycle and a common DRX cycle for both DL cellular and D2D operation i.e. here one DRX cycle as a first DRX mechanism having a first resource correspondence with first service and the other different DRX cycle as a second DRX mechanism having a second resource correspondence with second service) receives a radio signal during the ON duration of the DRX cycle(s)) (step 100)…. the DRX sharing rule(s) may include: sharing using DRX ON and DRX OFF durations (i.e., exemplary rule #1), sharing different DRX ON durations (i.e., exemplary rule #2), sharing the same DRX ON duration (i.e., exemplary rule #3), ensuring Tmin and/or Tmax between non-overlapping time periods within a DRX cycle(s) used for D2D and cellular operations (i.e., exemplary rule #4), ensuring a certain order between D2D and cellular operations (i.e., exemplary rule #5), or any combination thereof (i.e., exemplary rule #6); now refer to [0128] the UE 20 determines non-overlapping time periods within one or more DRX cycles for performing D2D and cellular operations, e.g., according to the obtained DRX cycle sharing rule(s) (step 102)…. the UE 20 determines a first time period within a DRX cycle for cellular operation(s) and a second time period within the same DRX cycle or a different DRX cycle (depending on the embodiment or DRX sharing rule) for D2D operation(s). The first and second time periods are non-overlapping such that the UE 20 is able to, e.g., receive both cellular signals and D2D signals even if/though the UE 20 is only capable of receiving one of these types of signals at a time (i.e. here data of a second service can be cellular service and first time period is of a first DRX mechanism having first resource and at that first time period second DRX mechanism is in dormant period)).
	
	Regarding claim 21, Iana in view of Wu states as per claim 18, wherein the processor is further used for: entering an on-duration at a start position of an on-duration of a second DRX mechanism; or entering a dormant duration at the start position of the on-duration of the second DRX mechanism; Wu when the UE changes from using the part I resources into using the part II resources, the use of the DRX parameters of the part I resources is stopped, and the use of the DRX parameters of the part II resources begins; and when the UE changes from using the part II resources into using the part I resources, the use of the DRX parameters of the part II resources is stopped, and the use of the DRX parameters of the part I resources begins. When the clock of the inactivity timer (i.e. representing ON duration here) and/or the retransmission timer operates, the UE may perform reception according to the priorities of the cellular service and the ProSe service. It implies that the terminal enters into the dormant or on-duration at the start of the DRX scheme; see in [0064- 0083].

	Regarding claim 39, Iana in view of Wu states as per claim 3, wherein the method further comprises: entering, by the terminal, an on-duration at a start position of an on-duration of the second DRX mechanism; or entering, by the terminal, a dormant duration at the start position of the on-duration of the second DRX mechanism; Wu when the UE changes from using the part I resources into using the part II resources, the use of the DRX parameters of the part I resources is stopped, and the use of the DRX parameters of the part II resources begins; and when the UE changes from using the part II resources into using the part I resources, the use of the DRX parameters of the part II resources is stopped, and the use of the DRX parameters of the part I resources begins. When the clock of the inactivity timer (i.e. representing ON duration here) and/or the retransmission timer operates, the UE may perform reception according to the priorities of the cellular service and the ProSe service. It implies that the terminal enters into the dormant or on-duration at the start of the DRX scheme; see in [0064- 0083].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468